Citation Nr: 9905631	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-27 313	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 40 percent for a disorder of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) pursuant to 
an October 1998 Order of the United States Court of Veterans Appeals 
(Court).  In that Order, the Court vacated a September 1997 decision of the 
Board denying entitlement to an increased rating for the veteran's service-
connected lumbar spine disorder, and, in so doing, remanded the case to the 
Board for further action consistent with a September 1998 Joint Motion for 
Remand.  The case is now, once more, before the Board for appellate review.


REMAND

As grounds for the aforementioned Joint Motion, it was asserted that the 
Board, in it's September 1997 decision, utilized its own "unsubstantiated 
medical opinion" in attributing various back-related symptomatology to a 
nonservice-connected back disability as opposed to the veteran's service-
connected low back disorder.  Further asserted was that the Board failed to 
provide adequate reasons and bases for its conclusion that the veteran's 
service-connected low back disorder did not warrant an extraschedular 
rating.

In that regard, the Board observes that, by a rating decision of December 
1997, the Regional Office (RO) granted service connection (and a 10 percent 
evaluation) for "leg and back aches, rated as arthritis."

On Department of Veterans Affairs (VA) orthopedic examination in August 
1975, there was noted a clinical impression of traumatic arthritis of the 
lumbar spine, with accompanying limitation of motion.  However, a 
radiographic examination of the lumbar spine conducted at that time 
revealed evidence only of a slight narrowing of the L5-S1 interspace, with 
the remainder of the veteran's lumbar spine "unremarkable."  Not until 
1982, fully 36 years following the veteran's discharge from service, was 
there noted evidence of spondylitic lumbar radiculopathy, with accompanying 
disc herniation at the level of the 4th and 5th lumbar vertebrae on the 
left.  Additionally noted at that time was that, in 1954 (approximately 8 
years following his discharge from service), the veteran had suffered an 
injury to his back while doing some lifting.  Moreover, in July 1982, the 
veteran had been thrown by a bull, landing on his left hip.  Reportedly, 
just two weeks prior to a period of private hospitalization in December 
1982, the veteran had been pushing a car, at which time he slipped and 
fell, thereafter experiencing severe pain in his left posterior thigh, as 
well as some tingling intermittently in his leg.

In correspondence of February 1991, the veteran's private neurologist wrote 
that he could see "no convincing evidence" for radiculopathy at the present 
time.  An electromyographic examination performed shortly thereafter was 
likewise negative for denervation suggestive of radiculopathy.

On VA medical examination in May 1991, there was noted a "probable" 
arthritis of the lumbar spine, though with no definite evidence of actual 
disc herniation.  On subsequent VA orthopedic examination in June 1994, 
there was once again noted degenerative arthritis of the lumbosacral spine, 
though with no definitive evidence of radiculopathy.

The Board observers that, on private physical examination in August 1996, 
straight leg raising was to "almost 80 to 90 degrees," with no true 
radicular symptomatology.  Under such circumstances, and in view of the 
aforementioned evidence, the Board is of the opinion that there exists some 
question as to whether the veteran currently experiences radiculopathy, 
and, if so, whether that radiculopathy is in any way related to his 
service-connected low back disability.

The VA has a duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.103(a) (1998).  The Court has held that this duty to assist 
the veteran in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examinations, including 
examination by a specialist, when necessary.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); see also Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, in light of the aforementioned, the case is REMANDED to the RO 
for the following actions:

1.  Any pertinent VA or other inpatient or outpatient 
treatment records, subsequent to June 1994, the date of 
the most recent VA examination on file, should be 
obtained and incorporated in the claims folder.  The 
veteran should be requested to sign the necessary 
authorization for release of any private medical 
records to the VA.

2.  The veteran should then be afforded additional VA 
orthopedic and neurologic examinations, to include all 
appropriate studies, in order to more accurately 
determine the nature and current severity of his 
service-connected disorder of the lumbar spine.  All 
pertinent symptomatology and findings should be 
reported in detail.  To that end, the examiner(s) 
should report pertinent medical complaints, symptoms, 
and clinical findings, including specifically range of 
motion with an explanation as to what is the normal 
range of motion and pain on use, and comment on the 
functional limitation, if any, caused by the veteran's 
service-connected disorder of the lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Following 
completion of the examination(s), the examiner(s) 
should specifically comment as to whether the veteran 
currently suffers from chronic low back pathology 
(including disc-related pathology), and, if so, what 
portion of the symptomatology attributable to that 
pathology is in some way related to the veteran's 
service-connected low back disability.  Should it prove 
impossible to differentiate the veteran's service-
connected from his nonservice-connected low back 
symptomatology, the examiner(s) should specifically so 
state.  All such information and opinions, when 
obtained, should be made a part of the veteran's claims 
folder.  The claims file and a separate copy of this 
REMAND must made be available to and reviewed by the 
examiner(s) prior to conduction and completion of the 
examination(s).

2.  The RO should then review the claims file to ensure 
that all of the above-requested development has been 
completed.  In particular, the RO should review the 
aforementioned examination report(s) to ensure that 
they are responsive to, and in complete compliance 
with, the directives of this REMAND, and, if not, the 
RO should implement corrective procedures.  The RO 
should, additionally, give due to consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) as those 
provisions govern the veteran's potential entitlement 
to an extraschedular rating for his service-connected 
low back disability.

Following completion of the above actions, the RO should review the 
evidence, and determine whether the veteran's claim may now be granted.  If 
not, the veteran and his representative should be provided with an 
appropriate supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to the Board for 
further appellate consideration.

In this REMAND of the claim for further development, the Board does not 
intimate any opinion as to the ultimate determination warranted.  No action 
is required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1997) (Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1996).

- 5 -


